                           Case 1:16-cv-00016-DLH-CRH Document 124 Filed 05/15/19 Page 1 of 1



Local AO 450 (rev. 5/10)




                                                United States District Court
                                                       District of North Dakota

   Gene Kellogg and Eda Kellogg,

                                  Plaintiffs,
                                                                             JUDGMENT IN A CIVIL CASE
   v.

   Daniel J. Smith, an individual, DDA, Inc.,                                Case No.       1:16-cv-016
   an Indiana corporation, Brenda McGinley,
   an individual, International Investigators
   Inc., an Indiana corporation, C. Tim Wilcox,
   an individual, and Recon Avionics, Corporation,
   an Indiana corporation,

                                   Defendants.


              Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

              Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.

              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
Based on the Findings of Fact and Conclusions of Law, it is ORDERED that Judgment shall be entered as follows:
1. The Kelloggs are granted judgment, against Smith and DDA, jointly and severally, in the principal amount of
$274,851.00.
2. The Kelloggs are granted judgment for treble damages, which brings the total Judgment amount to $824,553.00,
against Smith and DDA, jointly and severally.
3. The Kelloggs are granted judgment against Smith and DDA, jointly and severally, for recoverable interest,
costs, expenses, and attorney’s fees.
4. The Kelloggs shall submit a petition to be filed in conformance with D.N.D. Civ. L.R. 54.1, and provide this
Court with evidence and legal argument supporting their claim for recoverable interest, costs, expenses, and
attorney’s fees that may be added to the judgment amount against Smith and DDA. Smith may respond to any
such request in accordance with the Local Rules.

      May 15, 2019
Date: __________________                                                      ROBERT J. ANSLEY, CLERK OF COURT

                                                                             by:________________________________
                                                                                 /s/ Carla Schultz, Deputy Clerk
